DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear the intended structural and/or functional purpose of the “at least one energy store” in the context of the claim language. 
In claim 1, it is unclear what the “ID transponder” is intended to be associated with or part of relative to the different aspects of the claimed invention.  Is it intended to be included in the emergency actuating system device or intended to be separate from it? 
In claim 1, in “which is engageable from outside…”, it is unclear exactly what is intended to engage the actuating element in the context of the claim language.
In claim 1, in the phrase “an actuating element which is engageable… mode by a user”, it is unclear how, in what way, and by what means the function of being switched into an emergency actuation mode is achieved in the context of the claim language. 
In claim 2, it is unclear what “an external energy store” is intended to be external to in the context of the claim language.
In claim 2, it is unclear in the context of the claim language how, in what way, and by what means the function of “an emergency current is supplied to… the external energy store” is achieved. 
In claim 3, it is unclear in the context of the claim language where the transmitting is intended to be transmitted to. 
Claim 14 is generally unclear and not fully understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1564689 A2 (EP ‘689).  See figures 1-6.  As in claim 1, an emergency actuating device for a closing system the emergency actuating device comprising at least one energy store 26, a communication unit for wireless communication with an ID transponder 52 is inherent, an electronics unit for activating a lock 30 of the movable part is inherent, wherein the lock of the movable part can be transferred between a locking position and an unlocking position an actuating element (including 25) which is engageable from outside a the vehicle, wherein the closing system can be switched into an emergency actuation mode by a user, wherein in the emergency actuation mode the communication unit can be brought into signal communication with the ID transponder whereby an authentication signal can be transmitted and, if the authentication signal indicates a positive authentication, the electronics unit transfers the lock between the locking position and the unlocking position.  As in claim 2, an energy connection and an external energy store connected to the energy connection, wherein the energy connection is arranged at a location on the vehicle which is accessible by the user from outside the vehicle, wherein an emergency current is supplied to the emergency actuating device with the external energy store (see figure 6).  As in claim 3, energy and/or data can be transmitted electromagnetically and/or inductively and/or capacitively and/or optically by the communication unit.  As in claim 4, the energy store is an electrochemical energy store or a mechanical energy store.  As in claim 5, a closing system for a movable part of a vehicl by actuation of the actuating element for transmitting electrical energy to at least one of the communication unit and the lock.  As in claim 14, during a normal operation of the vehicle in which the emergency actuation mode is not activated, the at least one energy store is charged.  As in claim 15, the emergency actuating device is arranged on or in a region of the lock.  As best understood, as in claim 19, at least one transmitting and/or receiving arrangement arranged in the ID transponder and configured for wireless communication with the communication unit.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1564689 A2 (EP ‘689).
Regarding claim 7, EP ‘689 may not explicitly teach the handle having an accommodating housing for the ID transponder, in which the ID transponder can be at least partially arranged, and the actuating element being arranged on the accommodating housing.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the device in this way, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Such modifications are not critical to the design and would have produced no unexpected results.  
Regarding claims 9, 11, and 12, although EP ‘689 may not explicitly teach each of the limitations of these claims, including the particular durations of time ranges, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date of the invention to have modified the device in this way, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such modifications are not critical to the design and would have produced no unexpected results.  
Regarding claims 16-18, although EP ‘689 may not explicitly teach each of the limitations of these claims, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Such modifications are not critical to the design and would have produced no unexpected results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675